i          i      i                                                                               i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-09-00501-CR

                                           IN RE Justin BOSQUEZ

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 23, 2009

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On August 14, 2009, relator Justin Bosquez filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se motion invoking his sixth amendment

right to self representation and to dismiss his current counsel. However, on August 28, 2009, the

trial court conducted a hearing regarding relator’s request for self representation. During the hearing,

relator orally withdrew his motion for self representation and accepted the withdrawal of his former

court appointed attorney and the appointment of a new court appointed attorney. Therefore, we

DENY relator’s petition for writ of mandamus as MOOT. See TEX . R. APP . P. 52.8(a).



           1
          … This proceeding arises out of Cause No. 2009-CR-8136, styled State of Texas v. Justin Bosquez, in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                    04-09-00501-CR



       Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                    PER CURIAM

DO NOT PUBLISH




                                                -2-